United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Grand Prairie, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1438
Issued: September 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2014 appellant, through counsel, filed a timely appeal from a March 31,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On August 15, 2013 appellant, a 30-year-old administrative assistant, filed an
occupational disease claim alleging that he sustained an emotional condition in the performance
of duty. He explained that he was diagnosed with post-traumatic stress disorder (PTSD) in
1

5 U.S.C. § 8101 et seq.

October 2010. In June 2012 appellant took a one-month leave of absence so he could be tapered
off the medications he was taking for PTSD and insomnia. He alleged that several months later
his new supervisor caused both conditions to worsen. The stress was so bad that appellant was
put back on medication. He added that this stress also caused or aggravated several physical
conditions, including chest pains from panic attacks, attacks that had progressively worsened
since October 2010.
Appellant identified the following factors of employment as responsible for his disease:
workload, management, modified schedule, unfair treatment, being called names by
management, and being accused of malingering. With respect to his workload, he explained that
in October 2012, two of the four administrative assistants were promoted, leaving him and one
other. The workload was extreme and appellant was taken off his alternate work schedule in
December 2012. In February 2013, the other administrative assistant was promoted, and he was
left to do the work of four people. Appellant also explained that when he returned to work in
July 2012, work assignments were modified to lighten the workload of a coworker so she would
not have the same assignment two months in a row. He was also responsible for training three
new staffing specialists who started in 2013. Due to the extreme workload, a human resources
specialist was assigned to work administrative assistant duties as of July 16, 2013.
Other alleged factors included denial of appellant’s request for a compressed work
schedule and the apparently inconsistent approval for a change in work hours given to a new
administrative assistant. Appellant noted that he was not able to schedule annual leave until the
new administrative assistant arrived in June 2013. Through a confidential informant, he learned
that one of his supervisors, Leona Smith, had referred to him as “Chunky.” Appellant was
accused of abusing sick leave.
Appellant pointed out several instances of bullying and harassment, including his
supervisor stating that he was not a team player for wanting to remain on his compressed work
schedule. He noted that his supervisor had e-mailed him at home on a couple of occasions to
inquire about leave matters. Appellant also related an incident on December 19, 2012. He had
left his computer unlocked, and when he returned a staffing specialist, Kristen Walker, was
sitting in his chair and typing at his computer. Ms. Walker advised that she was “told to do this.”
When appellant asked whether she does everything she is told to do, she responded “yes,” when
a deputy chief tells her to. He alleged that his supervisor had instructed Ms. Walker to send an email message from his computer to management stating, “I love you.” Appellant submitted a
copy of the e-mail in question. The e-mail indicates that messages stating “I love you!” followed
by “And Merry Christmas” were sent from appellant’s computer to the supervisor and that the
supervisor then replied to appellant: “Make sure you secure your screens when you leave your
desk. Thanks.”
Appellant alleged that stress interfered with his personal life. He discussed his
depression and social withdrawal, his worsening pelvic floor dysfunction, the onset of
neuropathy in his hands, feet and lower extremities, his weight gain of over 80 pounds, his
worsening insomnia and sleep apnea, and the onset of several skin conditions.

2

Appellant filed an Equal Employment Opportunity (EEO) complaint and was assigned a
case number. The complaint, which related to a hostile work environment on the basis of sex,
race, and disability, was in the investigation stage.
Matt Mangold was appellant’s direct supervisor from October 2010 to June 2012 and
again from July 2013 and continuing. He confirmed that in the fall of 2012, two of the four
administrative assistants were selected for other positions. The duties of one of the selected
administrative assistants were “mostly” absorbed by staffing specialists. Appellant and the other
remaining administrative assistant did absorb the duties of the other. His compressed work
schedule was changed back to eight-hour days to ensure that there was adequate coverage in the
office for the entire week. During this period of staff shortages, other staff from within the unit
had routinely been pulled from their assignment to help out in the administrative assistant area.
Supervisor Mangold added that appellant was fully capable of performing his daily tasks in
accordance with office expectations, and he was not aware that appellant had ever expressed any
concern that he was unable to perform his tasks in a timely manner.
With respect to appellant’s other complaints, Supervisor Mangold noted that he was
unaware of any circumstance in which appellant was denied the right to schedule annual leave.
He confirmed that appellant was issued a sick leave abuse letter in 2013 due to the extensive
amount of sick leave, annual leave in lieu of sick leave, and leave without pay that he had
requested and used. Supervisor Mangold was unaware of any meeting in which appellant was
referred to as “Chunky.”
In a decision dated January 31, 2014, OWCP denied appellant’s emotional condition
claim. It found that he had failed to establish a compensable factor of employment.
Appellant requested reconsideration. Supervisor Mangold submitted a performance work
plan that stated the following: “[Appellant] was responsible for processing requests on a
rotational basis with two other [a]dministrative [a]ssistants during the rating period. He was
solely responsible for processing requests due to staff shortages beginning February 2013. There
have been several instances where positions were not processed.”
In a decision dated March 31, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found the performance work plan of little probative
value because it was incomplete, undated, and the author was unknown.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 As the Board explained in the touchstone
case of Lillian Cutler,3 there are injuries that occur in the course of the employment and have
some kind of causal connection with it but nevertheless are not covered because they are found
not to have arisen out of the employment. Superficially some of these situations appear to be
2

5 U.S.C. § 8102(a).

3

28 ECAB 125 (1976).

3

distinguishable from others where the injury is held to have arisen out of the employment.
However, a careful analysis of these various situations shows that there is a sound legal basis for
the distinction. Many of these cases, including the present one, involve disabling emotional
reactions to factors in the employment.4
When an employee experiences emotional stress in carrying out his employment duties or
has fear and anxiety regarding his ability to carry out his duties, and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true where the employee’s disability resulted from his emotional reaction to his day-to-day
duties.5 The same result is reached where the emotional disability resulted from the employee’s
emotional reaction to a special assignment or requirement imposed by the employing
establishment or by the nature of his work.6
By contrast, the Board has held that a disabling condition resulting from an employee’s
feeling of job insecurity per se is not sufficient to constitute a personal injury sustained while in
the performance of duty. Likewise, assuming that the employee was unhappy doing inside work,
desired a different job, brooded over the employing establishment’s failure to give him the kind
of work he desired, and as a result of such brooding the employee became emotionally disturbed,
this does not establish a personal injury sustained while in the performance of duty.7
As Cutler explained, where the disability results from an employee’s emotional reaction
to his regular of specially assigned work duties or to a requirement imposed by the employing
establishment, the disability comes within the coverage of FECA. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.8
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.9

4

Id. at 129.

5

Id. at 129-30.

6

Id. at 130.

7

Id. at 131.

8

The Board in Cutler found that when an employee becomes upset over not receiving a promotion, the resulting
disability does not have such a relationship to the employee’s assigned duties as to be regarded as arising from the
employment. “The emotional reaction in such circumstances can be truly described as self-generated and as not
arising out of or in the course of the employment.” Id. at 131.
9

Thomas D. McEuen, 42 ECAB 566, 572-73 (1991).

4

As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.10 In claims for a mental disability attributed to work-related
stress, the claimant must submit factual evidence in support of his allegations of stress from
harassment or a difficult working relationship. The claimant must specifically delineate those
factors or incidents to which the emotional condition is attributed and submit supporting factual
evidence verifying that the implicated work situations or incidents occurred as alleged. Vague or
general allegations of perceived harassment, abuse or difficulty arising in the employment is
insufficient to give rise to compensability under FECA. Based on the evidence submitted by the
claimant and the employing establishment, OWCP is then required to make factual findings
which are reviewable by the Board. The primary reason for requiring factual evidence from the
claimant in support of his allegations of stress in the workplace is to establish a basis in fact for
the contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.11
ANALYSIS
The Board has consistently held that emotional reactions to situations in which an
employee is trying to meet his position requirements, when supported by sufficient evidence, are
compensable.
In T.J.,12 where an acting postmaster alleged stress due to overwork, the Board observed
that she was essentially alleging stress while carrying out the regular and specially assigned
duties of her position. As the record established that the station was understaffed, that positions
could not be filled, and that the employee worked in excess of 40 hours a week, the Board found
that the employee had established overwork as a compensable factor of employment pursuant to
the principles set out in Cutler.
Thus, notwithstanding the subjectivity of the term, the Board recognizes overwork, or an
increased workload, as a compensable factor of employment. In O. Paul Gregg,13 where the
employee testified as to increased workloads brought about by bulk mailing, papers, and an
increase in accountable mail with the use of certified letters to deliver food stamps, the Board
found that these matters bore a sufficient relationship to the employee’s regular day-to-day duties
as a letter carrier to constitute a compensable factor of employment under Cutler.
When an employee attributes his emotional injury to an increased workload, he must
establish a factual foundation for his claim. In the case of Joseph E. Mitchell,14 when the
employee failed to provide any corroborating evidence that his office was understaffed on
10

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, Alternate Member, concurring).

12

Docket No. 10-1116 (issued February 14, 2011).

13

46 ECAB 624 (1995).

14

Docket No. 94-1031 (issued November 13, 1995).

5

Saturdays, the Board found that the record did not support that an increased workload was placed
on the employee.15 In Frank A. McDowell,16 the employee implicated overwork, which was a
compensable factor of employment. The Board held, however, that his burden of proof was not
discharged by the fact that he had identified an employment factor that might give rise to a
compensable disability. The employee also had the burden of submitting sufficient evidence to
substantiate his allegation of overwork. The Board found that the evidence presented, a custodial
staffing survey cover letter, was insufficient to establish that the employee was overworked. In
the case of Michael Koshtishak,17 where the employee did submit adequate evidence to
document compensable factors, including being overworked, having an increased caseload,
being understaffed, and having to train new staff, the Board found that all of the events and
allegations were established as having occurred and, by their nature, arose out of and in the
course of the employee’s assigned duties. The Board remanded the case for further development
of the medical evidence to see that justice was done.18
The focus of appellant’s emotional condition claim has been his workload. In the fall of
2012, he explained, two of the four administrative assistants were promoted, leaving only him
and one other. In February 2013, the other administrative assistant was promoted, and he was
left to do the work of four people. He was also responsible for training three new staffing
specialists who started in 2013. In July 2013, a human resources specialist was assigned to work
administrative duties due to the extreme workload.
Supervisor Mangold, appellant’s direct supervisor during certain periods, confirmed the
staff shortages. In the fall of 2012, two of the four administrative assistants were selected for
other positions. The duties of one of the selected administrative assistants were “mostly”
absorbed by staffing specialists, suggesting that appellant and the other remaining administrative
assistant absorbed the balance. Supervisor Mangold made clear that appellant and the other
remaining administrative assistant fully absorbed the duties of one of the selected administrative
assistants. During this period of staff shortages, other staff members from within the unit were
15

See G.W., Docket No. 07-2065 (issued September 2, 2008) (the employee made general allegations of being
overworked due to understaffing, but she did not provide sufficient details, and her supervisor advised there were no
staffing shortages and no extra demands placed on the employee). Cf. Robert W. Wisenberger, 47 ECAB 406
(1996) (although overwork may be a compensable factor of employment, the employee appeared to object to the
required overtime listing not because he had any difficulty performing his duties during overtime hours but because
it interfered with his ability to plan activities with his family).
16

44 ECAB 522 (1993).

17

Docket No. 95-2032 (issued November 5, 1996).

18

See also Bobbie D. Daly, Docket No. 01-2115 (issued July 25, 2002) (finding that the employee had submitted
sufficient evidence to substantiate her allegations of overwork in January and February 1998); Gayle R. Agostinoni,
Docket No. 04-0707 (issued July 26, 2004) (finding that the employee had established compensable factors of
employment with respect to her allegation that she was understaffed at the employing establishment beginning
July 2000 and as a consequence was overworked); Elee Brown, Docket No. 04-2180 (issued February 23, 2005)
(finding that the employee had established a compensable factor of employment, as the record supported there was a
staff shortage at the base and his employment duties increased causing him to be overworked); J.T., Docket No. 110233 (issued January 25, 2012) (finding that the employee had submitted substantial evidence of her heavy
workload, lack of adequate staff, and working long hours to complete her regular or specially assigned duties, and as
such had established a compensable work factor under Cutler).

6

pulled from their assignments to help out in the administrative assistant area. Although OWCP’s
concerns about the submitted portion of the performance work plan were justified, the Board
notes that it is at least consistent with appellant’s allegation that he was solely responsible for
processing requests due to staff shortages beginning in February 2013.
As the evidence of record establishes the staffing shortages and additional duties to which
appellant attributes his emotional injury, at least in part, the Board finds that appellant has
established a compensable factor of employment under the principles announced by Cutler.
Appellant has attributed his emotional reaction to his regular or specially assigned work duties or
to a requirement imposed by the employing establishment, and he has established a factual
foundation for his claim. Although it is not clear that appellant was left to do the workload of
four administrative assistants, as he alleged, Supervisor Mangold substantiated the staff
shortages and appellant’s absorption of additional duties. That appellant was fully able to
complete his tasks in a timely matter does not mean the staff shortages and increased workload
caused him no stress. That remains a medical question. Nor does it matter that other staff were
pulled from their assignments to help out. This tends to support a recognized need for additional
manpower to address the increased workload in appellant’s area. Appellant’s counsel argues on
appeal, and the Board agrees, that appellant has adequately substantiated the overwork he
experienced in the course of his employment.
With respect to the December 19, 2012 incident involving the use of appellant’s unlocked
computer, the Board has held that an employee’s complaints about the manner in which a
supervisor performs supervisory duties or the manner in which a supervisor exercises
supervisory discretion fall, as a rule, outside the scope of coverage provided by FECA. This
principle recognizes that a supervisor must be allowed to perform her duties and that employees
will at times dislike the actions taken. However, mere disagreement or dislike of a supervisory
or management action is not actionable absent evidence of error or abuse.19 Accordingly, the
Board finds that it is not a compensable factor of employment for a manager to send someone to
access appellant’s office computer to teach him a lesson about leaving it unlocked.
The Board has reviewed appellant’s other allegations and the evidence submitted to
support his claim, and finds that appellant has established no additional compensable factors of
employment. Matters such as the modification of his work schedule, the denial of his request to
return to his compressed work schedule, being asked to document sick leave or being contacted
at home to inquire about leave matters were all administrative in nature, and appellant has
submitted no proof that management’s decisions or actions in these matters were erroneous.20
His perception that he was being bullied and harassed is not sufficient to establish the
compensability of the matters alleged. The Board finds no abuse or bullying or harassment in his
supervisor’s statement that appellant was not being a team player for wanting to remain on his
compressed work schedule.

19

Bonnie M. Billedeaux, Docket No. 98-0883 (issued March 23, 2000).

20

The Board finds no evidence that appellant was denied the use of annual leave until a new administrative
assistant arrived in June 2013. Appellant has the burden to prove that any such denial was administratively
erroneous.

7

With respect to the allegation that Supervisor Smith, speaking to others, had referred to
appellant as “Chunky,” appellant does not allege that she used this epithet in his presence. His
emotional reaction was, instead, to hearing something from a “confidential informant.” This
raises two problems. Appellant has failed to submit probative evidence substantiating that what
he heard through the grapevine occurred as alleged. Even if he submitted such evidence, the
Board has not recognized the compensability of emotional reactions to such matters.
In Gracie A. Richardson,21 the claimant asserted that she was devastated by perceptions
of coworkers gossiping behind her back and spreading rumors concerning her marital and
personal relationships. The Board found that her reaction to gossip and rumors was a personal
frustration that was not related to her job duties or requirements and, therefore, was not
compensable.
In the case of Mary A. Sisneros,22 the claimant called in sick on New Year’s Eve, and a
coworker had to cover her shift. She learned, in conversation with someone else, that this
coworker had called her a “bitch.” The Board noted that not every statement uttered in the
workplace will give rise to coverage under FECA. The comment made by the coworker was not
made directly to the claimant or otherwise in her presence. Rather, his statement was an opinion
expressed to a coworker following notification that he would be required to work an additional
shift on New Year’s Eve. The Board concluded that the comment attributed to the coworker was
not a compensable factor of employment. Rather, it appeared that the claimant’s emotional
reaction arose from her perception that the coworker had not been sufficiently disciplined under
the grievance settlement and from her general dissatisfaction with the workplace.
In her brief on appeal, appellant’s counsel correctly argues that because appellant has
provided evidence to show a compensable factor of employment, OWCP has a duty to evaluate
the medical evidence to determine whether a causal relationship exists between the established
factor of employment and appellant’s medical condition. Indeed, as appellant has established
two compensable factors of employment, the Board will set aside OWCP’s March 31, 2014
decision denying his claim and remand the case to OWCP for further development. OWCP shall
request a statement from appellant’s supervisor for the period June 2012 to July 2013 that
explains the changes in appellant’s responsibilities during that period due to staff shortages, as
well as any training he performed. She may also comment on the December 19, 2012 incident
involving the use of appellant’s unlocked computer to send an inappropriate e-mail message.
OWCP shall then review the medical opinion evidence with respect to the issue of causal
relationship and, following such further development as may become necessary, shall issue a
de novo final decision on appellant’s claim for workers’ compensation benefits.
CONCLUSION
The Board finds that this case is not in posture for decision. The evidence establishes
compensable factor of employment. Further action is, therefore, warranted.

21

42 ECAB 850 (1991).

22

46 ECAB 155 (1994).

8

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: September 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

